 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-19-00752-001-TUC-JGZ (EJM)
10                  Plaintiff,                         ORDER
11   v.
12   Antwanette Marie Masters,
13                  Defendant.
14
            Before the Court is Magistrate Judge             Eric Markovich’s Report and
15
     Recommendation (R&R) recommending that the District Court enter an order granting
16
     Defendant’s Motion to Dismiss the Superseding Indictment with Prejudice. (Doc 47.) The
17
     United States has filed an Objection. (Doc. 51.) After an independent review of the parties’
18
     briefing and of the record, the Court will overrule the Government’s objection and adopt
19
     Judge Markovich’s R&R.
20
                                    STANDARD OF REVIEW
21
            When reviewing a Magistrate Judge’s Report and Recommendation, this Court
22
     “may accept, reject, or modify, in whole or in part, the findings or recommendations made
23
     by the magistrate judge.” 28 U.S.C. § 636(b)(1). “[T]he district judge must review the
24
     magistrate judge’s findings and recommendations de novo if objection is made, but not
25
     otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)
26
     (emphasis omitted). District courts are not required to conduct “any review at all . . . of
27   any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).
28   See also 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; Reyna-Tapia, 328 F.3d at 1121;
 1   Schmidt v. Johnstone, 263 F.Supp. 2d 1219, 1226 (D. Ariz. 2003).
 2                                        DISCUSSION
 3         Defendant was charged with one count of felon in possession of a firearm and
 4   ammunition pursuant to 18 U.S.C. § 922(g)(1). (Doc. 13.) Section 922(g)(1) makes it
 5   unlawful for a person who has been convicted of “a crime punishable by imprisonment for
 6   a term exceeding one year” to possess a firearm. Judge Markovich issued an R&R
 7   recommending that the Court grant Defendant’s Motion to Dismiss the Indictment with
 8   Prejudice, interpreting the statutory language “punishable by imprisonment for a term
 9   exceeding one year” to mean as actually prosecuted or adjudicated, rather than as
10   determined by the statutory maximum of the underlying offense, and then concluding that
11   none of Defendant’s three underlying offenses constituted felonies.

12         The Government first objects to Judge Markovich’s interpretation of Section

13   922(g)(1)’s “publishable by” language, arguing that the Court should look to the underlying

14   offense’s statutory maximum to determine whether a crime is “punishable by imprisonment

15   for a term exceeding one year,” as was historically the Court’s approach under United

16   States v. Murillo, 422 F.3d 1152 (9th Cir. 2005). As the Government acknowledges in its
     supplemental filing (Doc. 55), however, the analysis in Judge Markovich’s R&R is
17
     consistent with a recently issued Ninth Circuit opinion, United States v. McAdory, Case
18
     No. 18-30112, 2019 WL 4051597 (9th Cir. Aug. 28, 2019), decided after the Government
19
     filed its initial objection. Prior to McAdory, the Ninth Circuit had also recently held in
20
     United States v. Valencia-Mendoza, 912 F.3d 1215 (9th Cir. 2019), that a “felony,” defined
21
     under United States Sentencing Guideline § 2L1.2 as “any federal, state, or local offense
22
     punishable by imprisonment for a term exceeding one year,” included only those prior
23
     offenses actually punishable by a sentence over one year under the state’s mandatory
24
     sentencing guidelines, rather than the potential maximum sentence defined by the
25
     applicable state criminal statute. McAdory extended this holding to section 922(g)(1)’s
26
     definition of “felony,” concluding that the court’s decision in Valencia-Mendoza
27
     overturned Murillo. This Court is bound by the holding in McAdory.
28
           The Government argues in the alternative that Defendant’s prior convictions


                                                -2-
 1   constituted felonies for purposes of section 922(g)(1) because Defendant never earned the
 2   designation of misdemeanor; the prior convictions remain formally designated as
 3   “felonies” in her records. Whether an offense is formally designated as a “misdemeanor”
 4   or a “felony” on her state record, however, is not controlling. Whether a crime is
 5   “punishable by imprisonment for a term exceeding one year,” as defined in Section
 6   922(g)(1) and as that clause is interpreted in McAdory, governs. For the reasons stated by
 7   Judge Markovich, none of Defendant’s prior convictions can serve as the predicate offense
 8   to an 18 U.S.C. § 922(g)(1) prosecution.
 9                                        CONCLUSION
10          Accordingly,
11          IT IS ORDERED that the Report and Recommendation (Doc. 47) is ADOPTED.
12          IT IS FURTHER ORDERED that the Motion to Dismiss the Superseding
13   Indictment (Doc. 26) is GRANTED. The Superseding Indictment (Doc. 22) is dismissed
14   with prejudice. The Clerk of the Court is directed to close this case.
15          Dated this 9th day of September, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
